DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “outwardly extending features” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12-14 and 16 recite the limitation "the ledge."  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which “ledge” among the “ledges” recited earlier in the claims the limitation is referring to. It is suggested to amend to – the ledges – or define a ledge earlier in the claim. Appropriate correction is required. 	Claims 2-20 are rejected by virtue of their dependency upon a rejected base claim.
Claim 1 recites the limitation "wherein the ledges and teeth engage to frictionally resist independent rotation of the lid and dish when the petri dish is lifted by the lid and " in lines 14-15, however, the limitation is unclear. It is not clear as to what is being claimed by the limitation “not when the lid is supported by the dish.” The claim requires the ledges and teeth to engage and to frictionally resist independent rotation. That is, the lid engages the dish and thus supported by the dish. Thus, it is unclear how the limitation “not when the lid is supported by the dish” is applied while the lid is also engaging the dish. Further clarification is requested and appropriate correction is required.
Claim 13 recites the limitation "rotation stops preventing rotation of the lid and dish in a first direction when the teeth are at or below a height of the ledges and the teeth are beneath respective ledges," however, it is not clear how the teeth are at a height of the ledges and at the same time beneath respective ledges. Further clarification is requested and appropriate correction is required.
Claim 14 recites the limitation "wherein a leading end of the ledge removed from the rotational stops has a surface angled to guide the teeth to a lower surface of the ledge," however, it is unclear as to what is being claimed by the “leading end of the ledge removed from the rotational stops.” Further clarification is requested and appropriate correction is required.
Claim 15 recites the limitation "the upper surface"  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lower surface"  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yerbic (US 8,143,053).
Regarding claim 1, Yerbic discloses a petri dish comprising: 	a dish providing a bottom wall with peripheral dish sidewalls extending upward from the bottom wall to a dish rim to define a dish volume (FIG. 1: dish 20 having a bottom plate 22 sidewalls 24; col. 2, ll. 17-20); and 	a lid providing a cover to the dish and having an upper wall with peripheral lid sidewalls extending downward from the upper wall to a lid rim (FIG. 1: lid 30 having an upper wall 32 and sidewalls 34; col. 2, ll. 21-24);  	wherein one of the peripheral dish sidewalls and peripheral lid sidewalls include ledges extending radially in a first direction (inner surface of the sidewalls 34 of the lid 30 includes ledges (L-shaped members 40); FIGS. 1-3 and 6; col. 2, ll. 35-39) and may be rotated with respect to the dish to bring the ledges and teeth into axial alignment preventing removal of the lid through an abutment of the ledges and teeth, and the lid may be rotated with respect to the dish to move the ledges and teeth out of axial alignment allowing removal of the lid by allowing the ledges and teeth to pass by each other without abutment (in a locked configuration, the docking members 36 engage with the ledges 40, and in unlocked configuration, the docking members disengage with the ledges; FIGS. 3 and 6-7; col. 3, ll. 7-22); and 	wherein the ledges and teeth engage to frictionally resist independent rotation of the lid and dish when the petri dish is lifted by the lid (once the dish 20 and lid 30 are in the locked configuration, accidental removal of the lid from the base of the dish is prevented, by configuring the docking member 36 to come to snap registry with the ledges 40; col. 3, ll. 7-22) and not when the lid is supported by the dish (i.e., when the docking member 36 and ledges 40 are not in registry, the lid can still be supported the dish and rotate freely).
Regarding claim 2
Regarding claim 3, the lid may rotate with respect to the dish without contact between the peripheral dish sidewalls and the peripheral lid sidewalls (i.e., when the docking member 36 and ledges 40 are not in registry, the lid can still be supported the dish and rotate freely). Further, the sidewalls of the dish are offset from the sidewalls of the lid by the locking mechanism. 
Regarding claim 4, the lid may rotate with respect to the dish without contact between the teeth and opposed sidewalls (the lid is rotated with respect to the dish to engage the teeth and the ledges, and thus, the sidewalls of the lid is considered to be spaced apart from the sidewalls of the dish). As shown in FIG. 6, the teeth (36) are offset from the ledges to allow the teeth to engage with the recess of the ledges. 
Regarding claim 5, the lid may rotate with respect to the dish without contact between the ledge and opposed sidewalls (the lid is rotated with respect to the dish to engage the teeth and the ledges, and thus, the sidewalls of the lid is considered to be spaced apart from the sidewalls of the dish). As shown in FIG. 6, the teeth (36) are offset from the ledges to allow the teeth to engage with the recess of the ledges.
Regarding claim 6, Yerbic discloses all of the structural limitations of the claimed petri dish and thus the lid and a rim of the dish of the petri dish can be separated from contact without engagement of the ledges and teeth when the ledges and teeth are in axial alignment. 
Regarding claim 7
Regarding claim 8, Yerbic further discloses wherein a number of teeth and/or number of ledges is selected from the group consisting of 3, 4, 5, and 6 (FIG. 1).
Regarding claim 13, Yerbic further discloses rotation stops preventing rotation of the lid and dish in a first direction when the teeth are at or below a height of the ledges and the teeth are beneath respective ledges (as show in IFG. 3, each of the ledges includes a groove having an end wall (corresponds to the instant rotation stop)).
 Regarding claim 20, Yerbic further discloses standoffs (FIG. 1: spacers 50) attached to one of the dish or lid and spacing the upper wall from the dish rim when the lid is placed on the dish (col. 2, line 65 to col. 3, line 3); 	wherein the dish sidewalls fit about the lid sidewalls when the lid is placed on the dish to allow air flow upwardly between the lid sidewalls and dish sidewalls and between a lower surface of the upper wall and the dish rim as spaced by the standoffs (col. 2, line 65 to col. 3, line 3).
Therefore, Yerbic meets and anticipates the limitations set forth in claim(s) 1-8, 13 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerbic as applied to claim 7 above, and further in view of Daykin (US 2006/0252299).
Regarding claims 9-10, Yerbic discloses the petri dish according to claim 7. 	Yerbic discloses at least three pairs of locking means including ledges and teeth radially spaced from each other equidistantly (Yerbic at FIG. 1 and col. 2, ll. 25-39). Yerbic does not explicitly wherein the number of engaging teeth and ledges is 4, and the ledges and teeth are in diametrically opposed pairs about the sidewalls.	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the ledges and teeth associated with the petri dish of Yerbic, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art (see also MPEP § 2144.04 VI. B.). One of ordinary skill in the art would have been motivated to make said modification so as to enhance the engagement between the lid and the dish. 	The ledges and teeth of modified Yerbic are considered to be diametrically opposed pairs about the sidewalls, since modified Yerbic discloses four pairs of ledges and teeth that are radially spaced from each other equidistantly (Yerbic at FIG. 1 and col. 2, ll. 25-39). 	Assuming arguendo that modified Yerbic fail to disclose wherein the ledges and teeth are in diametrically opposed pairs about the sidewalls. 	 Daykin discloses a petri dish comprise a dish 14 and a lid 18 (FIG. 2; ¶ [0020]). The dish and lid include a pair of locking means for releasably locking the lid to the dish (ribs 64 and groove member 80; ¶¶ [0025] and [0026]). The locking means associated .
Claim(s) 11-12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerbic as applied to claim 1 above.
Regarding claim 11, Yerbic discloses the petri dish according to claim 1. 	Yerbic further discloses wherein the ledges provide a circumferential length, but does not disclose wherein the length is at least 1/8 inch. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the length of the ridges of Yerbic to have the claimed length, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. Furthermore, it’s noted that the courts have held where 
Regarding claim 12, Yerbic further discloses wherein the ledges are separated by a circumferential distance (Yerbic, FIG. 1), but does not explicitly disclose wherein the circumferential distance is at least three times a circumferential length of the ledges. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance separating the ledges of Yerbic to have the claimed distance, because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of Yerbic. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device Yerbic (see also MPEP 2144.04 IV. A.).
Regarding claim 16, Yerbic discloses wherein the shape of the ledges is complementary with the shape of the teeth, and when touching, provide an interface. 	The claimed interface differs than the interface of Yerbic in that the interface is angled interface providing a separating force between the peripheral walls when the lid is pulled away from the dish producing a wedging between the ledge and teeth. However, Yerbic discloses that when the teeth are engaged with the groove of the 
Regarding claim 19, .
Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerbic as applied to claim 1 above, and further in view of Whit linger (US 2008/0064090).
Regarding claim 15, Yerbic discloses the petri dish according to claim 1. 	Yerbic does not explicitly disclose at least one of an upper surface of the lid and a lower surface of the dish provides outwardly extending features that center the lid and dish with respect to each other when a dish is stacked on a lid and wherein the outwardly extending features when engaged resist rotation between the lid and dish through abutting stops. 	Whittlinger discloses a culture dish assembly comprising a culture dish (12) and a lid 14 (FIG. 1; ¶ [0022]). Whittlinger further discloses wherein an outer surface 62 of a  bottom wall 16 of the culture dish includes first outwardly extending  features (first stacking feature; FIG. 3: ridges 66; ¶ [0034]), and an outside surface 64 of a top wall 36 of lid 14 includes a second outwardly extending features  (second stacking features; FIG. 1: ridges 70; ¶ [0035]) that cooperate with the first stacking features to prevent or limit movement of one culture dish assembly 10 relative to an adjacent culture dish assembly 10’ (¶ [0034]). At least two ridges (70) are arranged on each corner of the of the lid and is considered to be capable of preventing rotation of a dish relative to the lid, and center the lid and dish with respect to each other when a dish is stacked on a lid.  	In view of Whittlinger, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the outwardly extending  features of Whittlinger with the petri dish of Yerbic in order to aid in stacking multiple 
Regarding claim 17, Yerbic does not explicitly disclose wherein an outer surface of the peripheral lid sidewalls provide tactile features indicating a location of at least one of a tooth or ledges positioned on an inner surface of the peripheral lid sidewalls in radial alignment with the tactile features. 	Whittlinger discloses a culture dish assembly comprising a culture dish (12) and a lid 14 (FIG. 1; ¶ [0022]). Whittlinger further discloses wherein an orientation indicator (FIG. 1: 78; corresponds to the instant tactile features) can be arranged on a portion of the surface of the lid for orienting the lid relative to the culture dish (¶ [0037]; FIG. 1).  	In view of Whittlinger, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the tactile features of Whittlinger with the petri dish of Yerbic in order to aid in the orientation of the lid relative to the culture dish as disclosed by Whittlinger (Whittlinger at ¶¶ [0037]-[0037]). 	Modified Yerbic does not explicitly disclose wherein the tactile features indicate a location of the at least one of a tooth or ledge. However, Yerbic does disclose wherein the tactile features can be positioned on any portion of the lid. It would therefore have been obvious to one having ordinary skill in the art to have rearranged the tactile features of modified Yerbic to be positioned at a location indicating at least one of a tooth or ledge and rotation orientation for the purpose of aiding in the coupling of the teeth with ledges. Further, one of ordinary skill in the art would have made said modification since it has been held that a mere rearrangement of element without 
Regarding claim 18, Yerbic does not explicitly disclose an outer surface of the peripheral dish sidewalls provides a marking indicating a location of at least one of a tooth or ledge positioned on an inner surface of the peripheral dish sidewalls and a rotation direction of the lid for engagement of the ledges and teeth. 	Whittlinger discloses a culture dish assembly comprising a culture dish (12) and a lid 14 (FIG. 1; ¶ [0022]). Whittlinger further discloses wherein an orientation indicator (FIG. 1: 78; corresponds to the instant markings) can be arranged on a portion of the surface of the lid for orienting the lid relative to the culture dish (¶ [0037]; FIG. 1).  	In view of Whittlinger, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the markings of Whittlinger with the petri dish of Yerbic in order to aid in the orientation of the lid relative to the culture dish as disclosed by Whittlinger (Whittlinger at ¶¶ [0037]-[0037]). 	Modified Yerbic does not explicitly disclose wherein the markings indicate a location of the at least one of a tooth or ledge. However, Yerbic does disclose wherein the markings can be positioned on any portion of the culture dish. It would therefore have been obvious to one having ordinary skill in the art to have rearranged the markings of modified Yerbic to be positioned at a location indicating at least one of a tooth or ledge and rotation orientation for the purpose of aiding in the coupling of the teeth with ledges. Further, one of ordinary skill in the art would have made said modification since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (also see . 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerbic as applied to claim 13 above, and further in view of Mumford (US 4,059,198).
Regarding claim 14, Yerbic discloses the petri dish according to claim 13. 	Yerbic does not explicitly disclose wherein a leading end of the ledge removed from the rotational stops has a surface angled to guide the teeth to a lower surface of the ledge when a tooth strikes the leading end with rotation of the lid with respect to the dish. 	Mumford discloses a container assembly comprising a container body (FIG. 1: 22) and a lid (FIG. 1: 10). The container body includes ledges (26) having a surface (28) angled to guide a lug on inner surface of the lid into a groove formed in a ledge (col. 2, ll. 41-64).   	In view of Mumford, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the ledge of Yerbic to comprise the claimed angled surface for the purpose of aiding and guiding the teeth to the grooves of the ledges, as disclosed by Mumford (col. 2, ll. 41-64).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heung (KR 10-1407246) discloses a petri dish including a dish, a lid and a locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799